Citation Nr: 1528830	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-31 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1961 to September 1994.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is with the VA RO in Reno, Nevada.


REMAND


The Veteran's service-connected disabilities include: arteriosclerotic heart disease, rated as 60 percent disabling; degenerative joint disease of the left knee, rated as 20 percent disabling; residuals of a cerebrovascular accident, rated at 10 percent disabling; tinnitus, rated as 10 percent disabling; status post right ulnar repair, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and hypertension, rated as noncompensable.  The Veteran also has a number of other nonservice-connected disabilities, many of which appear to exhibit overlapping symptoms with his service-connected disabilities.

In December 2012, VA afforded the Veteran several examinations with respect to his claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) and for special monthly compensation for aid and attendance.  The December 2012 VA examination reports do not provide comprehensive and accurate evaluations of the Veteran's service-connected disabilities for the purpose of evaluating whether the Veteran is entitled to TDIU.  Accordingly, the Board finds that a new VA examination and opinion is required with respect to the Veteran's service-connected disabilities to determine how they affect his employability.

The December 2012 VA examiner evaluated the Veteran's service-connected status post right ulnar nerve in a VA examination for diabetic sensory-motor peripheral neuropathy.  The VA examiner noted that the Veteran's right ulnar nerve disability, for which the Veteran underwent surgery in 1972, was due to his diabetes mellitus II, which was not diagnosed until 1974.  Additionally, the December 2012 VA examiner evaluated the reported tingling or numbness in the Veteran's upper extremities as being due to diabetic sensory neuropathy, a disorder which is not service-connected, and made no attempt to distinguish symptoms related to the Veteran's service-connected disabilities from his nonservice-connected disabilities.  Accordingly, the Board is without an accurate description of the symptoms associated with the Veteran's right ulnar nerve disability and the Board finds this examination report is far too vague for evaluation purposes.

Further, in a central nervous system/neuromuscular examination, the December 2012 VA examiner noted that the Veteran had a brain aneurysm in approximately 2000 or 2001, without residuals.  As noted in the record, service connection is in effect for residuals of a cerebrovascular accident, which involves numbness and tingling of his left upper extremity.  A January 2003 VA treatment note documented that following the Veteran's cerebrovascular accident he experienced left arm, face, and leg numbness, but that the left leg resolved itself.  Further, the Veteran testified at his April 2014 hearing before the Board that he continued to experience tingling and numbness in his left arm that it began immediately following his cerebrovascular accident, and that immediately following his cerebrovascular accident he was sent to a pain specialist who performed a nerve conduction study.  The December 2012 VA examiner did not discuss the Veteran's medical history or review or have access to the VA medical treatment records documenting the Veteran's left arm numbness resulting from his cerebrovascular accident.  The Board finds it is unable to rely on the results of this VA examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

Additionally, the Veteran was not provided with a cardiovascular examination; instead, the VA examiner merely filled out the disability benefits questionnaire relating to heart disorder in describing the severity of the Veteran's disability.  Given that the Veteran's service-connected heart disability is rated at 60 percent disabling, which is reflective of a serious disability, the Board finds a complete cardiovascular examination must be conducted in conjunction with the medical report and opinion so that the VA examiner may assess the current severity of the Veteran's heart disability and to describe the effects his heart disability has on his ability to work.

On remand, the Veteran must be provided with a VA examination to evaluate his service-connected disabilities and assess the functional impact they have on his ability to work.  The new VA examiner must describe in detail the effects of the Veteran's service-connected disabilities and, to the extent possible, must distinguish the symptoms of the Veteran's service-connected disabilities from his nonservice-connected disabilities.  If the VA examiner is unable to distinguish the severity of the Veteran's symptoms of his service-connected disabilities from his nonservice-connected disabilities, the VA examiner must state this in the report.

Moreover, VA informed the Veteran's representative in April 2012 that the Veteran's original paper claims file was unable to be located.  The evidence of record is completely electronic and does not contain any documents associated with the Veteran's claims, other than service treatment records, prior to 2002.  

Furthermore, the record reflects that there may be outstanding medical records which have not been associated with the Veteran's claims file.  A March 2012 statement in support of the Veteran's claim indicates he was living in a nursing home in Las Vegas called Heights of Summerlin.  Additionally, at his April 2014 hearing before the Board, the Veteran indicated he was sent to a pain specialist immediately following his cerebrovascular accident and that a nerve conduction study was performed.  These records are associated with the evidence of record; accordingly, on remand, the RO must request these records and associate any records received with the evidence of record.

Finally, at his April 2014 hearing before the Board, the Veteran indicated he was previously employed as a manager at a pharmacy and an electronics store, however, in his October 2011 application for TDIU, he failed to complete the employment and education history sections.  On remand, the RO must obtain this information from the Veteran.

Accordingly, the case is remanded for the following action:

1.  Additional requests to search for the Veteran's missing paper claims file must again be made to the Records Management Center, the Jacksonville, Mississippi RO, the Reno, Nevada RO, and any Veterans Health Administration facilities which may have conducted VA medical reviews of the paper claims file.  If any other VA entity is later determined to have had access to the paper claims file, requests for search of those locations must be made.  All efforts to locate the original record must be completed in accordance with the VA Adjudication Procedure Manual, M21-MR, Part III, Subpart ii, Chapter 4, Section D.15, (the M21-MR) concerning "Lost Folders."  All requests, responses and actions taken to locate the Veteran's missing VA paper claims file must be fully documented in the evidence of record for future review.  If the Veteran's original paper claims file is located, it must be associated with the evidence of record, in the form of electronic records.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include his complete employment and education histories, the nursing home records from Heights of Summerlin, and any pain management treatment records, to include nerve conduction study reports, related to the Veteran's cerebrovascular accident.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request and associate with the Veteran's electronic claims file all outstanding VA examinations relating to the Veteran's service-connected disabilities, and all outstanding VA treatment records.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

The Veteran must be notified that this information is necessary to adjudicate his claim, and failure to respond may result in denial of this claim.  

3.  Thereafter, the Veteran must be afforded a VA cardiovascular examination to assess the current severity of his arteriosclerotic heart disease.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must complete new diagnostic tests and studies.  All pertinent symptomatology and findings must be reported in detail.  The examiner must report whether there is current evidence of congestive heart failure, or whether there has been evidence of such failure since 2010.  The examiner also must address at what level of metabolic equivalents (METs) the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.  

4.  The Veteran must be afforded a VA examination to determine the current severity his service-connected status post right ulnar repair, as well as his service-connected residuals of a cerebrovascular accident, to include tingling numbness, and pain of the face and left arm.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must complete new diagnostic tests and studies, to include a current nerve conduction study, if the examiner deems it necessary.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state whether the involvement results in complete or incomplete paralysis of the effected nerves, and if the involvement is wholly sensory.  The examiner must also describe, in detail, the effects of each of the Veteran's service-connected disabilities and, to the extent possible, must distinguish the effects of the Veteran's service-connected disabilities from his nonservice-connected disabilities.  If the examiner is unable to distinguish the effects of the Veteran's service-connected disabilities from his nonservice-connected disabilities, the examiner must so state.  

5.  After the above development has been completed, the Veteran must be afforded a VA examination to determine the functional effects of his service-connected disabilities, alone or in concert, on his ability to obtain and maintain employment consistent with his education and occupational experience.  

The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The VA examiner must conduct a physical examination, document all manifestations and symptoms of the Veteran's disabilities, and must specifically discuss how the Veteran's disabilities affect his ability to work in physical and sedentary employment.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  The examiner must also describe, in detail, the effects of each of the Veteran's service-connected disabilities and, to the extent possible, must distinguish the effects of the Veteran's service-connected disabilities from his nonservice-connected disabilities.  If the examiner is unable to distinguish the effects of the Veteran's service-connected disabilities from his nonservice-connected disabilities, the examiner must so state.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

